PER CURIAM.
The employer and carrier appeal an order of the Judge of Compensation Claims (JCC) finding that Claimant did not intentionally misrepresent his condition in an effort to obtain workers’ compensation benefits. Claimant cross-appeals the JCC’s limitation of his attorney’s fee to a guideline fee. We AFFIRM without comment the employer/carrier’s appeal. Because the JCC reserved jurisdiction to determine the amount of the fee, we DISMISS the cross-appeal for lack of jurisdiction. See Se. Recycling v. Cottingim, 728 So.2d 342, 343 (Fla. 1st DCA 1999) (dismissing “portion of order which determines entitlement to attorney’s fees but reserves jurisdiction to set the amount of the fee” for lack of jurisdiction). See also Wometco Enters. v. Cordoves, 650 So.2d 1117 (Fla. 1st DCA 1995) (holding order adjudicating entitlement to attorney’s fee but reserving jurisdiction on amount was “neither a final order not an appealable non-final order”).
DAVIS, LEWIS, and WETHERELL, JJ., concur.